Citation Nr: 1035945	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-36 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION


The Veteran had active service from December 1951 to March 1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision by the RO which denied 
service connection for PTSD.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

The Veteran contends that he has PTSD as a result of his combat 
experiences while serving in the Korean Conflict.  The Veteran 
reported that he came under artillery attack while delivering 
supplies to the front lines, that he helped to extract the dead, 
and that he witnessed the horrors of war and its aftermath.  

The service record showed that the Veteran was as a light weapons 
infantryman in the Marine Corps and served in Service Company, 
15th Infantry in Korea from September 9, 1952 to February 4, 
1953.  The service personnel records do not show that the Veteran 
was authorized to wear the Combat Action Ribbon or that he 
received any awards for valor or denoting combat.  

In April 2006, the RO denied the Veteran's claim for PTSD on the 
basis that his alleged stressors could not be confirmed, and that 
he was not shown to have served in combat.  

However, effective July 12, 2010, VA amended its regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f), in part, as follows:  

(f)(3) If a stressor claimed by a veteran is related to 
the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support 
a diagnosis of [PTSD] and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, 
and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or 
a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  

To date, the RO has not addressed the Veteran's claim in light of 
the amended regulations.  Therefore, a remand in this case is 
required.  

Additionally, the Board notes that the evidentiary record 
includes several letters from a treating Vet Center counselor, 
most recently in October 2008, in which he indicated that the 
Veteran exhibited symptoms that greatly exceeded the criteria for 
PTSD under DSM-IV, and that his test scores on the Mississippi 
Combat Scale and the PCL-M also exceeded the minimum scores for a 
diagnosis of PTSD.  The counselor opined that the Veteran 
suffered from PTSD which was directly related to his service in 
the Korean Conflict.  

The Board notes that while the counselor indicated that he has 
treated the Veteran on a regular basis since April 2004, he did 
not provide any clinical notes or treatment records.  Further, 
his description of the Veteran's symptoms were somewhat general 
in nature and not necessarily manifestations of PTSD, alone.  In 
this regard, the Board notes that the evidentiary record also 
includes several VA psychiatric outpatient notes which show a 
diagnosis of vascular dementia.  (See January and May 2005 VA 
notes).  However, those notes were also somewhat limited in 
scope, and did not provide sufficient information to determine 
the nature or etiology of the Veteran's current psychiatric 
disorder.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Part of VA's duty to assist under the Veterans Claims Assistance 
Act (VCAA) is to provide the Veteran with an examination if, as 
in this case, there is competent evidence of a current 
disability, and the evidence indicates that the current 
disability may be related to an event in service or to a service-
connected disability.  38 C.F.R. § 3.159(c)(4) (2009).  

In this case, the Veteran has never been examined by VA to 
determine the nature and etiology of his current psychiatric 
problems.  Therefore, one must be provided to him.  Id; see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to 
assist includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one"].  

In light of the discussion above, and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the AMC for the following 
action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC should take appropriate steps 
to obtain the treatment records from all 
healthcare providers who have treated the 
Veteran for any psychiatric problems since 
2005, and associated them with the claims 
file.  Of particular interest are all Vet 
Center treatment records, including the 
psychological tests identified in the 
October 2008 Vet Center letter.  

2.  The Veteran should be afforded a VA 
psychiatric examination to determine 
whether he has PTSD which is related to 
service.  The claims folder should be made 
available to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in the 
report.  Any appropriate psychological 
tests deemed necessary should be 
administered.  The examiner should render 
an opinion as to whether it is at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) that the Veteran's 
claimed in-service stressors are adequate 
to support a diagnosis of PTSD.  The 
examiner should also render an opinion as 
to whether it is at least as likely as not 
that the Veteran's symptoms are related to 
the claimed in-service stressors (i.e., to 
at least a 50:50 degree of probability) or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability).  If the examiner is only able 
to theorize or speculate as to this matter, 
he or she should so state.  The examiner 
should describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

3.  After the requested development has 
been completed, the AMC should readjudicate 
the merits of the claim in light of the 
amended regulations.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

